Citation Nr: 1548871	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran requested a hearing before the Board in connection with the current claim. However, this request was withdrawn in February 2015. 


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's right ear hearing loss is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by way of a December 2012 letter to the Veteran.
      
The duty to assist has also been satisfied. The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran are associated with the claims file and were reviewed in connection with this claim. The Veteran has not identified any additional outstanding evidence in this matter that could substantitate his service connection claim.

The Veteran was afforded a VA examination in December 2012 to assess the nature and etiology of his hearing loss and an addendum opinion was acquired in February 2013.  Taken together, the VA examination and addendum opinion are adequate as they provide all the information necessary to decide the Veteran's claim. 

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316. When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran seeks entitlement to service connection for hearing loss of the right ear. He contends that his hearing loss is attributable to acoustic trauma in service. Service connection for left ear hearing loss has been granted. 

The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For purposes of establishing entitlement to VA compensation, hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 
      
The report of a May 1968 pre-enlistment examination noted normal hearing bilaterally.  The Veteran underwent a medical examination in November 1970, shortly before his discharge from service. In his Report of Medical History, the Veteran denied ever experiencing or currently experiencing hearing loss. He further stated that he was "in the best of health." 

In the Report of Medical Examination, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

In February 2010, the Veteran presented to his private audiologist, KP, for testing. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
75
65

In his November 2012 claim for compensation, the Veteran stated that his service in an artillery unit frequently exposed him to noise trauma, particularly from the firing of a howitzer. He further stated that he was exposed to weapons fire without adequate hearing protection. 

In December 2012 the Veteran was afforded a VA audiological examination where he complained of hearing loss and tinnitus. The examining VA audiologist notes the Veteran was exposed to military noise exposure in the form of small arms, mortars, artillery and helicopters while serving in Vietnam. The report also noted the Veteran experienced occupational noise exposure from working as a press operator. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
85
95

Speech audiometry revealed speech recognition ability of 92 percent in the right ear. The VA examiner noted that because there were no medical records provided for review, he could not provide an opinion as to the etiology of the Veteran's hearing loss.

In an April 2013 letter to the VA, the Veteran's private audiologist, KP, opined the Veteran's hearing loss was more likely than not "noise trauma" experienced during active service. KP specifically noted that the opinion was"[b]ased on the [Veteran's] reported history of military noise exposure while serving in Vietnam and occupational noise exposure after." 

In February 2013, a second VA audiologist reviewed the complete record, including the Veteran's service records. The audiologist initially noted, incorrectly, that the Veteran had normal hearing in the left ear and right ear hearing loss at 4000 Hertz upon discharge. The examiner noted the most pronounced effects of hearing loss following exposure to a given noise would manifest immediately following the exposure. The examiner further noted that a "delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely." The examiner cites to an Institute of Medicine study in support of these assertions. In her conclusion, the examiner corrected the earlier statement regarding the ear impacted and opined that, given normal hearing the right ear on discharge and no evidence of significant shift in thresholds during service, any current or future right ear hearing loss would not have been caused by or been the result of military noise exposure.

The Board finds that service connection for right ear hearing loss is not warranted. Initially, the Board notes that the Veteran has a right ear hearing loss disability for VA purposes. 38 C.F.R. § 3.385. However, the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss was incurred in or is otherwise related to service. 

The Board finds the opinion of the VA examiner, against service connection, more probative than the opinion of the Veteran's private audiologist, KP. His notes indicate he did not review the Veteran's service treatment records prior to rendering an opinion and based said opinion entirely on the Veteran's reported history of military and occupational noise exposure. The VA opinion is afforded more weight because it included a review of the Veteran's service medical records, with specific reference to a lack of significant shift in hearing threshold during the active service.  

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is an April 2013 statement written by the Veteran. Lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, because the hearing loss disability at issue in this claim could have multiple possible causes, the Veteran is incompetent to provide a medical opinion on the etiology of his hearing loss. See Jandreau, 429 F.3d at 1376-77. 

The preponderance of the evidence is against a finding that the Veteran's right ear hearing loss was caused by or the result of military noise exposure. Several years passed between the Veteran's discharge from service and the first test results that indicated right ear hearing loss. Additionally, the Veteran was exposed to occupational noise while working as a printer following service. Thus, the benefit of the doubt rule is not applicable and the claim is denied. 


ORDER

Entitlement to service connection for right ear hearing loss is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


